DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 8/21/20 has been considered and placed of record.  The initialed copy is attached herewith.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The art made of record fails to disclose or suggest a mobile device and a power bank having, at least, while the power bank is supplying electric charge to the mobile computing device or mobile device receiving charge from the power bank, determine an instantaneous power output of the power bank battery; obtain, via the communication module, a communication signal from the mobile computing device, the obtained signal being indicative of an amount of power received at the mobile computing device battery; compare the amount of power received at the mobile computing device battery to the instantaneous power output of the power bank battery to determine a dynamic charging efficiency; and interrupt the supply of electric charge to the mobile computing device battery when the dynamic charging efficiency is less than or equal to a threshold value.


Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087